Name: Commission Regulation (EC) No 2563/98 of 27 November 1998 on a tendering procedure for the subsidy on consignments of husked long grain rice to RÃ ©union
 Type: Regulation
 Subject Matter: Africa;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 28. 11. 98L 320/40 COMMISSION REGULATION (EC) No 2563/98 of 27 November 1998 on a tendering procedure for the subsidy on consignments of husked long grain rice to RÃ ©union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10(1) thereof, Whereas Commission Regulation (EEC) No 2692/89 (3) lays down detailed rules for exports of rice to RÃ ©union; Whereas examination of the supply situation on the island of RÃ ©union shows a shortage of rice; whereas, in view of the availability of rice on the Community market, RÃ ©union should be allowed to obtain supplies on that market; whereas, because of the special situation of RÃ ©union, it is appropriate to limit the quantities to be delivered and, therefore, to fix the amount of the subsidy by tendering procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is hereby opened for the subsidy for consignments of husked long grain rice falling within CN code 1006 20 98, referred to in Article 10(1) of Regulation (EC) No 3072/95, to RÃ ©union. 2. The tendering procedure referred to in paragraph 1 shall be open until 24 June 1999. During that period, weekly invitations to tender shall be made for which the date for submission of tenders shall be set out in the notice of invitation to tender. 3. The tendering procedure shall take place in accord- ance with the provisions of Regulation (EEC) No 2692/87 and this Regulation. Article 2 A tender shall be admissible only if it covers a quantity of at least 50 tonnes but not more than 3 000 tonnes. Article 3 The security referred to in Article 7(3)(a) of Regulation (EEC) No 2692/89 shall be ECU 30 per tonne. Article 4 The subsidy documents issued in the context of this tendering procedure shall, for the purposes of deter- mining their period of validity, be considered as having been issued on the final day of the period for the submis- sion of tenders. Article 5 Tenders must reach the Commission via the Member States not later than one and a half hours after expiry of the deadline for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, Member States shall inform the Commission accordingly within the same deadline as that given in the proceeding paragraph. Article 6 The time laid down for submitting tenders shall be Belgian time. Article 7 1. On the basis of tenders submitted, the Commission shall decide in accordance within the procedure laid down in Article 22 of Regulation (EC) No 3072/95:  either to fix a maximum subsidy,  or not to take any action on the tenders. 2. Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum subsidy level. Article 8 The deadline for submission of tenders for the first partial invitation to tender shall expire on 10 December 1998 at 10 a.m. The final date for submission of tenders shall be 24 June 1999. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 261, 7. 9. 1989, p. 8. EN Official Journal of the European Communities28. 11. 98 L 320/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 28. 11. 98L 320/42 ANNEX Weekly invitation to tender for the subsidy for consignments of husked long grain rice to RÃ ©union Deadline for the submission of tenders (date/time) 1 2 3 Serial numbers of tenderers Quantities (tonnes) Amount of subsidy in ecu per tonne 1 2 3 4 5 etc.